Citation Nr: 1638489	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for left ankle degenerative joint disease.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1974 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  In June 2008, the Regional Office (RO) in Huntington, West Virginia, denied service connection for a bilateral foot disability and left ankle degenerative joint disease.  In September 2009, the RO in Roanoke, Virginia, denied service connection for left and right shoulder degenerative joint disease, hearing loss, and anxiety disorder and depression.  The matter has since been adjudicated by the Roanoke RO.

With respect to the June 2008 rating decision, the Veteran filed a submission regarding his left ankle in December 2008, and a submission regarding his feet in May 2009.  Because these submissions were received within one year of the June 2008 rating decision, the Board has construed them as notices of disagreement (NODs) with that rating decision.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [an NOD]").

With respect to the right shoulder issue, the Veteran was denied service connection for right shoulder strain in an August 2006 rating decision, based upon his February 2006 claim for service connection for a right shoulder disability generally, and the subsequent diagnosis of right shoulder strain during a July 2006 VA examination.  The Board has considered whether his recent claim for right shoulder degenerative joint disease represents a new claim or an attempt to reopen the previously denied claim.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Moreover, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  

In this case, while the Veteran has submitted a claim for right shoulder degenerative joint disease, the evidence clearly indicates that this specific condition is not present, as discussed below.  Therefore, the evidence does not amount to a new claim based upon a distinctly diagnosed condition of degenerative joint disease as indicated by Velez, nor is there a factual basis upon which a new claim may be based under Boggs, and new and material evidence is required to reopen the claim, notwithstanding the fact that the RO adjudicated it as an original service connection claim.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a VA central office hearing in June 2016.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, hearing loss, a bilateral foot disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of an August 2006 rating decision which denied service connection for right shoulder strain, but evidence received after this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

2.  The Veteran does not have a current left ankle degenerative joint disease condition.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for right shoulder strain is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  The criteria for service connection for left ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran was denied service connection for a right shoulder disability in an August 2006 rating decision.  He filed a timely notice of disagreement, and his claim was readjudicated in a January 2007 statement of the case (SOC).  However, the Veteran did not then perfect an appeal of his claim to the Board following the promulgation of the SOC.  Therefore, the August 2006 rating decision is final.  38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

At the time of this prior denial, the evidence established a current right shoulder disability, but did not establish an in-service incurrence of the condition or a link between the current condition and service.

Since the prior adjudication of the Veteran's claim, new evidence has been received.  In particular, a July 2010 letter from the Veteran's private physician noted that it was possible that some of his shoulder pain was referred from the arthritic condition in his neck.

This evidence is new, as it was not part of the record at the time of the prior final denial.  It is also material, as it potentially relates the Veteran's right shoulder problem to osteoarthritis in his cervical spine, which is a service-connected condition.

In light of this new and material evidence, the claim for service connection for a right shoulder condition is reopened.  However, as discussed below, additional development is required before the claim can be adjudicated on the merits.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In evaluating the Veteran's claim for service connection for left ankle degenerative joint disease, the Board notes that he is already service-connected for left ankle strain.  Therefore, the Board's inquiry will focus specifically on the diagnosis of degenerative joint disease.

With respect to element (1) of service connection, a current disability, degenerative joint disease of the left ankle has not been demonstrated.  VA records from February 2006 onward note a diagnosis of "generalized" degenerative joint disease of several areas, including the ankles.  However, there is no indication that this diagnosis is based on any objective findings.  X-rays obtained during a July 2006 VA examination noted no fracture or dislocation, and the ankle mortise was unremarkable.  Additional x-rays from a March 2008 VA QTC examination were also normal.  Notably, the above diagnosis of "generalized" degenerative joint disease also references the shoulders, despite the fact that multiple shoulder x-rays also fail to demonstrate any such findings.  Therefore, current left ankle degenerative joint disease has not been established.

Moreover, with respect to element (2), an in-service incurrence, degenerative joint disease, specifically, has not been demonstrated.  The veteran was diagnosed with strain from walking in April 1976, and with an ankle sprain in March 1977.  However, these findings have already been contemplated in the prior grant of service connection for left ankle strain.  X-rays from March 1977 did not show any pertinent findings.

As a current disability or in-service incurrence of left ankle degenerative joint disease has not been established, service connection for that condition is not warranted. 

III.  The Duties to Notify and Assist

Initially, the Board notes that it has reopened the previously denied right shoulder claim, and therefore any errors in the duties to notify or assist with respect to that issue were not prejudicial.

As to the remaining claim, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

The claim for service connection for a right shoulder condition is reopened; the appeal is granted to this extent only.

Service connection for left ankle degenerative joint disease is denied.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claims.


I.  Bilateral Shoulders

The Veteran has asserted that he has left and right shoulder disabilities that are secondary to his service-connected cervical spine osteoarthritis.

As noted above, a November 2010 letter from the Veteran's private physician indicated that shoulder pain was possible referred from the arthritic condition in his neck.  In March 2016, the Veteran was diagnosed with likely rotator cuff tendinopathy versus cervical radiculopathy.  However, VA examinations of the cervical spine in June 2013 and May 2015 found no radiculopathy to be present.

The Veteran was also afforded a VA QTC examination in November 2011.  However, the examiner incorrectly identified shoulder osteoarthritis as a "VA established" and "service-connected diagnosis."  A subsequent December 2011 x-ray was within normal limits.  In April 2012, the examiner offered an addendum opinion that the current "bilateral shoulder condition" was not due to or the result of the cervical spine because they were two independent conditions with no pathophysiological relationship between them.

Unfortunately, this opinion is not adequate.  It is unclear which bilateral shoulder condition the examiner is referring to, as the November 2011 diagnosis of osteoarthritis was incorrectly rendered and not supported by the December 2011 x-ray, or indeed any prior or subsequent x-ray.  The opinion also fails to address whether a bilateral shoulder condition is aggravated by cervical spine osteoarthritis.  Therefore, a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination should consider whether the Veteran has cervical radiculopathy which affects his shoulders, or whether he has another condition, such as rotator cuff tendinopathy, which is caused or aggravated by the cervical spine arthritis.


II.  Hearing Loss

The Veteran underwent a VA QTC examination in September 2009.  While pure tone thresholds indicated normal hearing, his Maryland CNC speech recognition scores of 92 percent bilaterally indicated hearing loss for VA purposes.  38 C.F.R. § 3.385.  Notwithstanding hearing tests from August 2008, April 2014, and July 2016, which reflect no such hearing loss, the September 2009 findings satisfy the requirement of a "current" disability for service connection purposes.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to VA's adjudication of the claim).

In addition, the Veteran gave credible testimony regarding in-service noise exposure to small arms fire, artillery, and vehicles.  In light of his in-service noise exposure and current hearing loss, remand is necessary to obtain an opinion regarding the relationship, if any, between the two.

III.  Bilateral Foot Condition

With respect to a current condition, a July 2006 VA examination noted bilateral calcaneal spurs on x-ray examination.  In October 2008, the Veteran's right foot was also noted to have minimal hallux valgus, hypertrophic degenerative changes in the first metatarsophalangeal joint, and a pseudocyst of the middle fifth toe.  In December 2008, he was diagnosed with bilateral heel spur syndrome.  Private records from May 2013 noted bunions on the bilateral metatarsal heads.

With regards to service, the Veteran was seen for painful feet in September 1975 and October 1975, and a bunion was noted at that time.  In August 1978, he was diagnosed with a left heel contusion.

The Veteran has also asserted that his bilateral foot conditions are secondary to his service-connected ankle conditions.

In light of the above, a VA examination is necessary to determine the current nature of any bilateral foot conditions, and whether those conditions are etiologically related to service, or caused or aggravated by service-connected ankle conditions.  

IV.  Acquired Psychiatric Condition

VA records show the Veteran has been diagnosed with PTSD.  There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless distinct, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304 (f) and 4.125.  

In this case, the Veteran has reported three in-service stressors: 1) being involved in a car accident in January 1981 which required the medical evacuation of his wife; 2) witnessing an air show crash in 1988 while stationed in Germany; and 3) witnessing an air show crash in 1992 while stationed at Fort Sill, Oklahoma.

If a claimed stressor is non-combat related, lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Therefore, remand is required so that VA can attempt to corroborate the Veteran's claimed stressors.

Notably, March 2009 VA records show the Veteran met the full criteria for a PTSD diagnosis based upon objective testing, and he reported an index trauma of witnessing a plane crash in Oklahoma City.  VA records from February 2014 show the Veteran reported witnessing the two air show crashes, but did not endorse clinically significant symptoms to suggest PTSD.  Additional records from November 2014 include a diagnosis of PTSD and indicate that the Veteran became tearful when discussing his feelings of helplessness at witnessing his wife's pain during a car accident.  If any of the claimed stressors can be corroborated, the Veteran should be afforded a VA examination to determine whether he has PTSD attributable to the verified stressor(s).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left or right shoulder disability.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and a history should be taken from the Veteran.

Following completion of the above, the examiner must answer the following questions:

A) What are the current left and/or right shoulder disabilities?

B) Is it at least as likely as not (50 percent or greater probability) that any current left and/or right shoulder disability is caused by his service-connected cervical spine osteoarthritis?

C) Is it at least as likely as not (50 percent or greater probability) that any current left and/or right shoulder disability is aggravated by his service-connected cervical spine osteoarthritis? 

(The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as opposed to mere temporary or intermittent flare-ups of cataracts that resolve with return to the baseline level of disability.)

The examiner should provide a detailed rationale for all opinions and conclusions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should state why this is the case.

2.  Schedule the Veteran for a VA audiological evaluation in order to determine the nature and etiology of any diagnosed hearing loss.  The claims file should be made available to the examiner as part of the examination, and the examiner should indicate in his/her report that the file was reviewed.  The examiner should take a complete history from the Veteran.  All indicate tests and studies, to include pure tone thresholds and Maryland CNC speech recognition, should be completed.

The examiner should then provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure; and/or otherwise originated during active service.

Although the examiner should review the claims file in its entirety, his/her attention is specifically drawn to in-service audiometric findings from October 1974, April 1976, July 1982, March 1984, August 1985, February 1988, February 1990, May 1990, June 1991, October 1991, October 1992, and July 1994.  The examiner should also note the August 2008 VA audio testing, a September 2009 VA QTC examination, April 2014 VA audio testing, and a July 2016 disability benefits questionnaire.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should state why this is the case.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current foot disability.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and a history should be taken from the Veteran.

Following completion of the above, the examiner must answer the following questions:

A) What are the current left and/or right foot disabilities?

B)  Is it at least as likely as not (50 percent or greater probability) that any current disability is etiologically related to service, to include the foot pain, bunion, and/or left heel contusion noted in service?

C) Is it at least as likely as not (50 percent or greater probability) that any current left and/or right foot disability is caused by his service-connected right ankle degenerative joint disease or left ankle strain?

D) Is it at least as likely as not (50 percent or greater probability) that any current left and/or right foot disability is aggravated by his service-connected right ankle degenerative joint disease or left ankle strain? 

(The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as opposed to mere temporary or intermittent flare-ups of cataracts that resolve with return to the baseline level of disability.)

The examiner should provide a detailed rationale for all opinions and conclusions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should state why this is the case.

4.  Ask the Veteran to provide a detailed description of his in-service stressors, including the January 1981 car accident with his wife, the 1988 air show crash in Germany, and the 1992 air show crash in Fort Sill, Oklahoma.  

Following receipt of any information provided by the Veteran, contact the Joint Services Records Research Center, and all pertinent military authorities, as appropriate, to verify the Veteran's alleged stressors of a January 1981 car accident with his wife, the 1988 air show crash in Germany, and the 1992 air show crash in Fort Sill, Oklahoma.

Associate with the claims file all records and responses from all pertinent military authorities and the JSRRC.  All efforts to obtain records from all pertinent military authorities and the JSRRC should be fully documented.  All facilities from which records are requested should provide a negative response if the records are not available.

5.  If, any only if, any of the Veteran's claimed stressors are verified, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current psychiatric symptoms, including PTSD, and their relationship, if any, to military service, to specifically include the January 1981 car accident with his wife, the 1988 air show crash in Germany, and the 1992 air show crash in Fort Sill, Oklahoma. 

After reviewing the entire claims file, including this Remand, the examiner should state whether any current acquired psychiatric disorder, to include PTSD, is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to any in-service incident, to specifically include the January 1981 car accident with his wife, the 1988 air show crash in Germany, and the 1992 air show crash in Fort Sill, Oklahoma. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

The examiner should provide a detailed rationale for all opinions and conclusions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should state why this is the case.

6.   Following completion of the above, readjudicate the Veteran's claims for service connection for left and right shoulder disabilities, hearing loss, bilateral foot disabilities, and an acquired psychiatric disorder.  If any the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


